UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):January 31, 2012 ACXIOM CORPORATION (Exact Name of Registrant as Specified in Its Charter) DELAWARE (State or Other Jurisdiction of Incorporation) 0-13163 71-0581897 (Commission File Number) (IRS Employer Identification No.) 601 E. Third St., Little Rock, Arkansas (Address of Principal Executive Offices) (Zip Code) 501-342-1000 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On January 31, 2012, Acxiom Corporation (the “Company”) issued a press release announcing the results of its financial performance for the third quarter of fiscal year 2012.The Company will hold a conference call at 4:00 p.m. CST today to discuss this information further.Interested parties are invited to listen to the call, which will be broadcast via the Internet at www.acxiom.com.The press release is furnished herewith as Exhibit 99.1 and incorporated by reference herein. The Company’s press release and other communications from time to time include certain non-GAAP financial measures.A “non-GAAP financial measure” is defined as a numerical measure of a company’s financial performance, financial position or cash flows that excludes (or includes) amounts that are included in (or excluded from) the most directly comparable measure calculated and presented in accordance with GAAP in the Company’s financial statements. The attached press release includes non-GAAP measures of income from operations and earnings per diluted share attributable to Acxiom shareholders for both the quarter and nine months ended December 31, 2011.In each case, the non-GAAP measures exclude the impact of impairment of goodwill and other intangibles, and gains, losses and other items.The Company’s management believes that these non-GAAP measures are meaningful since they show the Company’s financial performance without regard to certain items that are unusual in nature and the non-GAAP measures are helpful in understanding the Company’s earnings.The non-GAAP measures are reconciled to the corresponding GAAP measures of income from operations and earnings per diluted share attributable to Acxiom shareholders in a schedule to the press release. The attached press release also includes a non-GAAP measure of free cash flow available to equity.Free cash flow available to equity is defined as operating cash flow less cash used by investing activities (excluding the impact of cash paid in acquisitions), less required payments of debt.The Company’s management believes that this measure of free cash flow available to equity is meaningful since it represents the amount of money available for the Company’s discretionary spending after funding all required obligations including scheduled debt payments, and it therefore provides a useful measure of liquidity for assessing the amount of cash available for general corporate and strategic purposes.Free cash flow available to equity is reconciled to operating cash flow, the nearest comparable GAAP measure, in a schedule to the press release. The non-GAAP financial measures used by the Company may not be comparable to similarly titled measures used by other companies and should not be considered in isolation or as substitutes for measures of financial performance or liquidity prepared in accordance with GAAP. Item 9.01Financial Statements and Exhibits (c)Exhibits The following exhibits are furnished herewith: Exhibit Number Description Press Release of the Company dated January 31, 2012 regarding third quarter earnings SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:January 31, 2012 ACXIOM CORPORATION By: /s/ Jerry C. Jones Name:Jerry C. Jones Title:Chief Legal Officer & Sr. Vice President EXHIBIT INDEX Exhibit Number Description Press Release of the Company dated January 31, 2012 regarding third quarter earnings
